Citation Nr: 1733985	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1966 to January 1968.  The Veteran's decorations for his period of active service include a Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran appeared at a December 2010 hearing before the Board.  A transcript is of record.  As the Veterans Law Judge who presided over the Veteran's hearing has retired, the Veteran was given an option for another hearing.  The Veteran has waived that right and opted to proceed with his claim to avoid further delay. 

The Board notes that additional evidence was submitted following the issuance of the most recent supplemental statement of the case (SSOC), and that since submission of that evidence, no subsequent SSOC was issued.  The evidence submitted consisted of a buddy statement in connection with a separate claim being pursued by the Veteran, and only reiterated symptoms of the Veteran's hypertension.  Being that the evidence was cumulative of evidence previously of record, the Board finds that further delay for the issuance of another SSOC is not warranted. 


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from service, and was not caused by or permanently worsened by service-connected PTSD. 



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or aggravated by service-connected PTSD.  38 U.S.C. § 1101, 1110, 1112 (2016); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has hypertension that was caused or worsened by his service-connected PTSD.  In the alternative, the Veteran asserts that his hypertension was caused by his active service. 

Service treatment records are silent for any complaints of, treatment for, or blood pressure readings consistent with a diagnosis of hypertension while the Veteran was in active service.  In review of service records submitted by the Veteran, his blood pressure was recorded at 118/84 at his January 1968 separation examination. 

Medical evidence of record shows that the Veteran's first abnormal blood pressure reading was in 2005 while being treated for a motor vehicle accident.  The Veteran's blood pressure was recorded as 180/80.  Treatment records show that the Veteran was subsequently diagnosed in 2006 and has been treated for hypertension continuously since that time with oral medication.  In January 2009, after a spike in the Veteran's blood pressure, his dosage was increased.  VA treatment notes do not indicate medical visits for treatment of hypertension.  Instead, hypertension is mentioned during the Veteran's medical appointments as controlled, medicated, and with indications regarding only refilling medication.  

At a June 2012 VA examination, the Veteran's blood pressure was recorded as 128/82.  The examiner confirmed the diagnosis of hypertension and noted that his hypertension did not affect his ability to work.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of his PTSD.  In this regard, the examiner noted that there was no direct link within the medical literature between PTSD and hypertension.  

At a March 2016 VA examination, the Veteran reported that he got agitated very easily which, in his opinion, caused his hypertension.  The examiner noted that the Veteran's treatment plan included taking continuous medication and the Veteran's average blood pressure on that date was 145/80.  The examiner confirmed the diagnosis of hypertension and noted that it did not impact his ability to work.  The examiner opined that the Veteran's hypertension was less likely than not aggravated beyond its normal progression by service-connected PSTD.  In this regard, the examiner noted that there was no link within the medical literature between PTSD and hypertension and added that the Veteran's dosage for his hypertension medication had not been increased in years.  Conversely, the Veteran's PTSD had not increased in severity.   

The Board finds that the June 2012 and March 2016 VA examination and opinion reports are adequate.  The VA examiners reviewed the claims, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative evidence of record.

The Board acknowledges the Veteran's claims that he has read medical literature which links PTSD and hypertension, especially in cases of Vietnam Veterans.  However, the Veteran has not submitted any of the described medical literature for review.  As such, it is not evidence which can be used to substantiate the Veteran's claim.

Further, as noted above, the Veteran has received treatment at the VA Medical Center for various disabilities, to include hypertension.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran's hypertension is related to his active service or was caused or chronically worsened by his service-connected PTSD.  

The Board acknowledges lay statements which have been submitted in support of the Veteran's claim indicating that the Veteran's blood pressure has gotten worse over the years and that there seems to be a relationship between the Veteran's hypertension and his PTSD.  

While the Board recognizes the Veteran and other lay persons are competent to report observable symptoms, the Veteran and other lay persons are not competent to provide an opinion linking the Veteran's hypertension to his active service, or an opinion that his hypertension was caused or chronically worsened by his service-connected PTSD.  Such opinions would require medical expertise and are outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a medical opinion in this case.

Also, as noted above, there is no indication from the record that the Veteran was diagnosed with hypertension that was manifested to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.

In sum, the Veteran was not diagnosed with hypertension during active service or within one year of his separation from active service, and there is no indication from the record that the Veteran's hypertension has been found to be otherwise related to his active service.  Further, the probative medical evidence of record shows that the Veteran's hypertension was not caused or chronically worsened by his service-connected PTSD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


